Heffernan, J.,
dissents: I am convinced that this account did not become dormant until July 1, 1910, and that consequently plaintiff was entitled to summary judgment for $1,189.40. A similar question was involved in May v. Union Dime Savings Bank (243 App. Div. 815). The only distinction between the May case and the case before us is that in the May case the depositor himself presented the pass book and had the interest credited. Here the bank had possession of the pass book and actually credited the interest and dividends itself. A dividend entered on a pass book is just as much a deposit as if the depositor had actually drawn his dividends and immediately redeposited them with the bank.
Order and judgment affirmed, with costs.